Order filed January 26, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-01021-CV
                                    ____________

                       BILLIE LEON STRINGHAM, Appellant

                                            V.

                      CHASE HOME FINANCE, LLC, Appellee


                         On Appeal from the Probate Court No. 1
                                 Harris County, Texas
                           Trial Court Cause No. 378597-401


                                       ORDER

       No record has been filed in this appeal. According to information provided to this
court, this is an appeal from a summary judgment signed October 27, 2011. Appellant
filed his notice of appeal on November 21, 2011. Appellant also filed an affidavit of
indigence the same day. On November 22, 2011, the County Clerk of Harris County filed
a contest to appellant’s affidavit of inability to pay costs. A hearing on the contest was
scheduled for December 8, 2011. On January 6, 2012, the County Clerk of Harris County
advised this court that to date, there has been no ruling made or order signed on the County
Clerk’s contest.
       Texas Rule of Appellate Procedure 20.1 governs the procedure to be followed when
a party seeks to appeal without the advance payment of costs. Rule 20.1(i) provides that
the trial court must either conduct a hearing or sign an order extending the time to conduct
a hearing within 10 days after the contest was filed. Tex. R. App. P. 20.1(i)(2). The time
for conducted a hearing must not be extended for more than 20 days from the date the order
extending the hearing is signed. Tex. R. App. P. 20.1(i)(3). If the trial court has not
signed an order sustaining the contest within the period set for the hearing, the affidavit’s
allegations will be deemed true, and the party will be allowed to proceed without advance
payment of costs. Tex. R. App. P. 20.1(i)(4).

       In this case, the contest to appellant’s affidavit was filed more than two months ago.
The time period to sign an order sustaining the contest has long passed. Accordingly, we
issue the following order:

       The allegations in appellant’s affidavit of indigence are deemed true and appellant is
allowed to proceed without the advance payment of costs. See Tex. R. App. P. 20.1(i)(4).
The County Clerk for Harris County is ordered to file a clerk’s record in this appeal
containing the documents listed in Texas Rule of Appellate Procedure 34.5(a) on or before
February 13, 2012.



                                          PER CURIAM




                                             2